125 F.3d 859
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Douglas W. TAYLOR;  Joyce M. Taylor;  Douglas W. Taylor, IV;Joan F. Wamsley;  Karen E. Wamsley, PLaintiffs-Appellants,andRobert A. TAYLOR, deceased, Plaintiff,v.CITY OF PORTLAND;  Russ Tilander;  Sherry Wade;  Dies 1-30,andGreg KAUFMAN;  Greg Carlson;  Roxanne Hutchinson, Defendants.
No. 96-35440.
United States Court of Appeals, Ninth Circuit.
Submitted September 22, 1997.**Decided Sept. 24, 1997.

Appeal from the United States District Court for the District of Oregon, Malcolm F. Marsh, District Judge, Presiding;  No. CV-94-01224-MFM.
Before:  HALL, BRUNETTI, and THOMAS, Circuit Judges.


1
MEMORANDUM*


2
Douglas W. Taylor, Joyce M. Taylor, Douglas W. Taylor, IV, Joan F. Wamsley, and Karen E. Wamsley (collectively "plaintiffs") appeal pro se the district court's summary judgment in favor of defendants.  We have jurisdiction pursuant to 28 U.S.C. § 1291.  We review a grant of summary judgment de novo.  See Bagdadi v. Nazar, 84 F.3d 1194, 1197 (9th Cir.1996).  We affirm.


3
We agree with the district court that plaintiffs failed to create a genuine issue of material fact as to the municipal liability of the City of Portland.  See Monell v. Department of Soc. Servs., 436 U.S. 658, 691 (1978).  We agree with the district court that plaintiffs failed to create a genuine issue of material fact as to their takings, First Amendment, Fourth Amendment, Equal Protection, Due Process, and conspiracy claims.  See Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986).  We also conclude that the district court did not err by finding that the search warrant was valid.  See United States v. Collins, 61 F.3d 1379, 1384 (9th Cir., cert. denied, 116 S.Ct. 543 (1995);  United States v. Whitten, 706 F.2d 1000, 1008 19th Cir.1983).


4
Finally, we conclude that the district court did not abuse its discretion by denying plaintiffs' motions regarding discovery, see Garrett v. City of San Francisco, 818 F.2d 1515, 1518 (9th Cir.1987), and by denying plaintiffs' motion for a Franks hearing, see Lonbardi v. City of El Cajon, 117 F.3d 1117, 1124 (9th Cir.1997).


5
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3